Citation Nr: 0805133	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss 
disability.

2.  Entitlement to an effective date prior to August 5, 2004 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and June 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in N. Little Rock, Arkansas.  

The January 2005 rating decision granted an increased rating 
of 70 percent for service-connected PTSD, effective from 
August 5, 2004, the date of receipt of claim for increased 
rating for PTSD.  The veteran's notice of disagreement with 
the effective date for the assignment of the 70 percent 
disability rating for PTSD was received in May 2005.  The RO 
issued a statement of the case in September 2005.  The 
veteran's substantive appeal on the effective date issue was 
received in September 2005.  

The June 2005 rating decision denied service connection for 
hearing loss, implicitly reopening the claim without 
expressly indicating whether new and material evidence had 
been received to reopen the claim for service connection.  
The veteran's notice of disagreement was received in June 
2005.  The RO issued a statement of the case in September 
2005 which also purported to deny service connection for 
hearing loss without expressly indicating whether new and 
material evidence had been received to reopen the claim for 
service connection for hearing loss.  The veteran's 
substantive appeal was received in September 2005.  

Pursuant to 38 C.F.R. § 19.26 (2007), the RO should clarify 
with the veteran whether he intended, through the May 24, 
2005 communication sent from his attorney at the time, to 
disagree with the RO's denial of an effective date prior to 
August 5, 2004 for a total disability rating for compensation 
based upon individual unemployability.  If so, further action 
to include a statement of the case on the matter should be 
performed.

The reopened issue of service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Reopening of service connection for bilateral hearing 
loss was denied in an December 1999 rating decision; the 
veteran was notified of that decision December 29, 1999, but 
did not enter a notice of disagreement with that decision 
within one year of issuance of notice.

2.  Since the December 1999 RO rating decision, evidence 
relating to an unestablished fact necessary to substantiate 
the claim and raising a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss has been received.  

3.  An April 2004 rating decision denied an increased rating 
in excess of 50 percent for service-connected PTSD; the 
veteran was notified of this decision, but did not enter a 
notice of disagreement with this decision.

4.  The veteran's claim for increased rating for service-
connected PTSD was received on August 5, 2004.

5.  The evidence shows that the veteran's service-connected 
PTSD manifested occupational and social impairment with 
deficiencies in most areas, on August 5, 2003 and for the one 
year period prior to receipt of increased rating claim on 
August 5, 2004. 


CONCLUSIONS OF LAW

1.  The December 1999 RO decision denying service connection 
for hearing loss disability became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence associated with the file since 
the RO's December 1999 rating decision is new and material, 
and the claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an earlier effective date of August 5, 
2003 for the assignment of a 70 percent disability rating for 
service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.400, 4.1-4.14, 4.130, Diagnostic Code 9411, 20.201, 20.1103 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to (1) notify the appellant of 
the evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the appellant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the appellant of 
what specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Here, 
the duty to notify was satisfied by an August 2004 letter to 
the veteran that addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter on the 
issue of reopening service connection for hearing loss.  The 
letter informed the veteran of the evidence required to 
substantiate the claim to reopen service connection for 
hearing loss, of the veteran's and VA's respective duties for 
obtaining evidence, and asked the appellant to submit to VA 
evidence and/or information, including that in his 
possession, that pertained to the claim.  Furthermore, 
because the claim for service connection for hearing loss has 
been reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the veteran.  See Kent, 20 Vet. App. 1.

In addition, an April 2006 letter advised the veteran 
regarding effective dates.  
In this case, the Board is granting the earliest possible 
date for increased rating permitted by the effective date 
regulations, so that an earlier effective date is not legally 
possible.  In cases such as this, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to meet the duty 
to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).
  
Reopening Service Connection for Hearing Loss

Service connection may be granted for a disability resulting  
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002 & Supp.  2007); 
38 C.F.R. § 3.304 (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "when audiometric  
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless  
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id. at 159-60.

Where audiological measures of hearing loss in service do not 
demonstrate any measurable loss of hearing in service, in 
interpreting 38 C.F.R. § 3.385, the Court held that "the 
regulation does not in and of itself rule out an award of 
service connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition criteria  
. . . Therefore, the provisions of 38 C.F.R. § 3.385 do not 
serve as a bar to service connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

The RO denied service connection for hearing loss in April 
1991 and notified the veteran of this and of his appeal 
rights in May 1991.  In 1991, the RO found that there was no 
objective pathology found in June 1968 and decided that 
hearing loss was not shown in service or until many years 
after service.  

The RO denied reopening of service connection for hearing 
loss in December 1999, finding the evidence was merely 
cumulative or redundant.  The veteran was notified of appeal 
rights by letter issued December 29, 1999, but did not appeal 
the decision to deny reopening of the claim.  Thus, the 
December 1999 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103. 

At the time of the December 1999 decision, there had been 
service medical records showing the following on service 
entrance examination in February 1966:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
30
LEFT
5
5
5
-
40

Service medical records include a June 1968 service 
consultation request, which indicates that there was a 
history of a small puncture of the left ear and of a larger 
puncture of the right ear.  The veteran complained of 
recurrent right ear aches.  He also reported trauma to his 
ears from a rocket propelled grenade being fired during 
service in April 1968.  He complained of pain over the right 
side of his face associated with numbness.  He stated that 
the pain was of sudden onset, would last 1-2 hours, and might 
have been related to sleeping on his right side.  Examination 
revealed normal tympanic membranes and the veteran's auditory 
acuity bilaterally was not perceptively decreased.  The 
examiner could not find any objective pathology in the 
veteran's ears and indicated that the pain was somewhat 
suggestive of vascular headache and seemed to involve more of 
the face than specifically the ear.  

The March 1969 service discharge examination report of record 
does not contain audiometric findings or findings concerning 
the evaluation of the veteran's ears.  No hearing defects 
were reported.  

On VA examination in February 1991, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
70
LEFT
10
5
5
50
70

Speech recognition scores, using the Maryland CNC test, were 
96 percent in the right ear and 98 percent in the left ear.  
The veteran reported a history of a perforated right tympanic 
membrane in 1968 from a concussion bomb.  The impression was 
sensorineural hearing loss bilaterally.

High frequency sensorineural hearing loss was reported during 
VA treatment in June 1994 and bilateral impaired hearing was 
reported during VA treatment from October to December 1995.  
In September 1999, the veteran stated that hearing loss 
started in service.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, in the June 2005 rating decision on appeal, the 
RO implicitly found new and material evidence and reopened 
the veteran's claim for service connection for hearing loss, 
and denied the claim on the merits.  Because the Board has 
the jurisdictional responsibility to consider whether it was 
proper to reopen the claim, the Board will determine whether 
new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Evidence received since the December 1999 RO decision 
includes a September 2005 VA audiology examination report 
that reflects that the veteran denied any noise exposure 
prior to entering service; and the veteran's report of 
continuous post-service symptoms of hearing loss, ear 
infections, and stuffiness; and include audiometric testing 
that shows continued worsening of the veteran's bilateral 
hearing loss disability.  The VA audiological examiner 
indicated that a medical nexus opinion on the question of 
whether the veteran's pre-existing bilateral hearing loss was 
aggravated by service would require speculation.

Such additional evidence in the September 2005 VA audiology 
examination report relates to the unestablished fact of nexus 
between current bilateral hearing loss disability and the 
veteran's acoustic trauma and ear problems in service that is 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  By itself, a 
comment by an audiological examiner that the examiner could 
not provide an opinion as to etiology of hearing loss would 
be of no probative value; however, in this case, where there 
is new evidence of no pre-service acoustic trauma, there is 
evidence of in-service acoustic trauma, and the veteran has 
submitted new evidence of continuous post-service symptoms of 
hearing loss disability, such additional non-opinion evidence 
of nexus, in the context of a specific request for such an 
opinion, without a valid basis by the VA audiologist for not 
rendering such an opinion, equates to some evidence in favor 
of the veteran's claim for purposes of reopening a claim.  

The September 2005 VA audiology examination report indicates 
that the basis for not rendering a medical opinion is that 
there was no service separation examination; however, this is 
not a valid basis for not rendering a nexus opinion, and 
would not be a valid basis to establish the absence of 
medical nexus.  The absence of a service separation 
examination is not a factor that can be held to weigh against 
the veteran's claim, but instead may tend to weigh in favor 
of the veteran's claim.  The "absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition criteria  
. . . do not serve as a bar to service connection."  
Ledford, 3 Vet. App. at 89.  See also Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In this case, the Board finds that the 
additional evidence of record contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's bilateral hearing loss disability, even though the 
probative value of the September 2005 VA audiology 
examination report would not be enough to grant service 
connection for bilateral hearing loss disability.  
Accordingly, the Board finds that new and material evidence 
has been received, and the claim for service connection for 
hearing loss is reopened.   38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Having reopened the claim for service connection for 
bilateral hearing loss, because the duty to assist the 
veteran requires further development that includes an 
adequate examination and medical nexus opinion based on an 
accurate history, the Board is remanding the reopened claim 
for service connection for bilateral hearing loss for 
additional development. 

Earlier Effective Date for 70 Percent PTSD Rating

In this case, the January 2005 rating decision on appeal 
granted an increased rating of 70 percent for service-
connected PTSD, and assigned an effective from August 5, 
2004, the date of receipt of claim for increased rating for 
PTSD.  The veteran contends that an even earlier effective 
date should be granted for the increase, including 1996 or 
1991, but has not alleged any clear and unmistakable error in 
any prior rating decisions.  

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the veteran's April 2003 claim for increased 
rating for PTSD was denied in an April 2004 rating decision.  
Notice of this decision was issued on April 26, 2004.  The 
veteran did not appeal this rating decision, as he did not 
enter a notice of disagreement with this rating decision 
within one year of the mailing of notice.  38 USC § 
7105(b)(1); 38 C.F.R. § 20.201.  Although the veteran's 
Statement in Support of Claim form, with attached VA medical 
records pertaining to PTSD, were received on August 5, 2004, 
the veteran did not express either disagreement with the 
April 2004 rating decision denial of increased rating in 
excess of 50 percent for PTSD nor a desire to contest the 
result.  As such, the August 5, 2004 submission was not a 
notice of disagreement.  See Allin v. Brown, 10 Vet. App. 55, 
58 (1997) (following RO decision denying increased rating, 
submission of evidence and request for review of the claim 
held not to express disagreement with the rating decision or 
a desire for appellate review, so was not a NOD); Phillips v. 
Brown, 10 Vet. App. 25, 34 (1997) (a statement from the 
veteran requesting that he be examined for a disability and 
that VA review all his previous medical records and test 
results was held not to be a NOD).  

The Board finds that the veteran's subsequent claim for 
increased rating was received on August 5, 2004.  The 
veteran's submission of VA treatment records, coupled with a 
mention that he was rated 50 percent for his PTSD, was 
interpreted by the RO as a claim for increased rating (in 
excess of 50 percent) for PTSD.  

After a review of the evidence, the Board finds that, on 
August 5, 2003 and for the one year period prior to receipt 
of increased rating claim on August 5, 2004, the veteran's 
service-connected PTSD manifested symptomatology that more 
nearly approximated occupational and social impairment with 
deficiencies in most areas, as required for a 70 percent 
disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  The evidence that was of record, which was noted by 
the January 2005 rating decision, showed that the veteran's 
PTSD had manifested symptoms that included nightmares, sleep 
difficulty, profound social isolation, inability to get along 
with people, considerable anxiety, disfluent speech, anxious 
and depressed mood, and history of suicidal ideation 
(November 2004 VA examination report).  A July 2003 VA 
examination report reflects symptoms or findings that 
included sleep difficulty, hyperstartle, social isolation, 
considerable anxiety, dysphoria, vague speech, anxious and 
depressed mood, and history of suicidal and homicidal 
ideation.  

The Global Assessment of Functioning (GAF) scale scores 
included 41 (May 2002), 55 (July 2003), and 44 (November 
2004).  The Global Assessment of Functioning (GAF) Scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF Scale score 
is based on all of the veteran's psychiatric impairments.  A 
GAF Scale score of 41 or 44 (41 to 50) indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 55 (51 
to 60) represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  

The January 2005 rating decision on appeal even recognized 
that the veteran's PTSD had already worsened when he 
submitted the August 5, 2004 claim for increase, but 
inexplicably did not assign an effective date for increase 
for any time during the one year period prior to the August 
5, 2004 date of receipt of claim for increase.  For these 
reasons, the Board finds that the criteria for an earlier 
effective of August 5, 2003, a one year period prior to 
receipt of the veteran's claim for increase, for the 
assignment of a 70 percent disability rating for service-
connected PTSD, have been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  No earlier effective date than August 5, 2003 for 
the assignment of a 70 percent disability rating for service-
connected PTSD is legally possible.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss; the claim 
is reopened, and is granted to this extent only.

An effective of August 5, 2003 for the assignment of a 70 
percent rating for PTSD is granted.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

In this case, the September 2005 VA audiology examiner 
conducted clinical examination and audiological testing of 
the veteran's ears, but did not offer a medical nexus opinion 
as to whether the veteran's currently diagnosed bilateral 
hearing loss disability was related to in-service acoustic 
trauma, including exposure to artillery and mortars and 
trauma to the ears from a rocket propelled grenade being 
fired in April 1968, or in-service complaints or findings of 
perforated tympanic membrane, recurrent earaches of the right 
ear, and intermittent pain over the right side of the face.  

The evidence of record establishes the veteran's exposure to 
acoustic trauma in service.  His DD Form 214 reflects that 
his military occupation was rifleman, he had been trained in 
various types of weapons firing and as an infantryman, earned 
the marksmanship badge, and was exposed to occupational noise 
while working with a maintenance company.  The veteran's 
service medical records specifically record his reports of 
exposure to military bomb explosions, with associated ear 
pain, including a rocket propelled grenade blast in April 
1968. 

The Board finds that the September 2005 VA audiology 
examination report is inadequate for rating purposes because 
it did not offer an opinion as to whether the veteran's 
currently diagnosed bilateral hearing loss disability was 
related to exposure to acoustic trauma in service.  See 
38 C.F.R. § 4.2 (2007) (if an examination report does not 
contain sufficient detail, it should be returned as 
inadequate for rating purposes).  For these reasons, the AOJ 
should undertake further development necessary to decide the 
claim for service connection for bilateral hearing loss, 
including additional VA audiology examination and medical 
nexus opinion based on an accurate and complete history.

Accordingly, the reopened issue of service connection for 
bilateral hearing loss is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran another VA audiology examination 
of both ears.  The examiner should be 
provided the full and accurate relevant 
history of bilateral hearing loss 
disability, including the history of in-
service exposure to weapons fire, 
artillery and mortar blasts, exposure to 
a rocket propelled grenade blast in April 
1968, and occupational noise while 
working with a maintenance company; in-
service complaints or findings of 
perforated tympanic membrane, recurrent 
earaches of the right ear, and 
intermittent pain over the right side of 
the face; and gradual and progressive 
hearing loss after service.  The VA 
audiology examiner should be provided 
access to relevant documents in the 
claims file in conjunction with the 
examination.  

For the currently diagnosed bilateral 
hearing loss disability, the examiner 
should offer an opinion as to whether the 
currently diagnosed hearing loss 
disability of the left and right ear is 
at least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) in-service acoustic 
traumas or other in-service ear 
complaints or findings.  A complete 
rationale should be provided for the 
opinion given.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason(s) why.

2.  Following the above development, VA 
should adjudicate on the merits the claim 
for service connection for bilateral 
hearing loss.  If any of the benefits 
sought on appeal are not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.  

The purpose of this remand is to assist the veteran by 
further developing his claim for service connection for 
bilateral hearing loss.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


